Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shig Furukawa on 08/19/2022.

The application has been amended as follows: 

1. (Examiner’s Amendment)	A campaign management system comprising:
one or more processors;
a graphical user interface coupled to the one or more processors; and
a computer-data processor memory coupled to the one or more processors, the computer-data processor memory storing thereon computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates configured based on a plurality of logic templates, and
causing the graphical user interface to display graphical elements, each graphical element being associated with a logic template,
wherein said logic templates comprise user editable parameters and the operations further comprise:
receiving edits for the user editable parameters via the graphical user interface,
coupling the graphical elements based on inputs via said graphical user interface by a user, the coupling defining the process structure of s of said logic templates in relation to said participant records, and 
representing a campaign by said process structure and said participant records for processing according to said process structure,
wherein the participant records comprise participant attributes including global participant attributes and local participant attributes, and the processing of a plurality of participant recordss:
processing the participant attributes, by said executable program fragments of said configured logic templates according to said process structure, said global participant attributes being defined across a plurality of campaigns, the plurality of campaigns being defined by different respective process structures, and said local participant attributes being defined for a subset of said plurality of campaigns.

13. (Examiner’s Amendment)	The campaign management system according to claim 1, wherein:
a logic template is configurable by the user for establishment of a local participant attribute,
the user may configure the local participant attribute by providing a user-defined attribute name to the local participant attribute when configuring the logic template, and
the local participant attribute is established by selecting one of a number of predefined attribute types

39. (Examiner’s Amendment)	The campaign management system according to claim 1, wherein said create participant records comprises, for each created participant record, defining and initializing global participant attributes of said participant record as said instance of said selected subset of master data related to said participant to establish said association of said participant record 

40. (Examiner’s Amendment)	The campaign management system according to claim 1, wherein said participant contact interface information is derived from said selected subset of master data related to said participant and stored in said participant record as a global participant attribute.

42. (Examiner’s Amendment)	A campaign management system comprising:
one or more processors;
a graphical user interface coupled to the one or more processors; and 
a computer-data processor memory coupled to the one or more processors, the computer-data processor memory storing thereon computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising:
processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates configured based on a plurality of logic templates, and
causing the graphical user interface to display graphical elements, each graphical element being associated with a logic template,
wherein said logic templates comprise user editable parameters and the operations further comprise:
receiving edits for the user editable parameters via the graphical user interface,
executing an executable program fragment based on said edited user editable parameters and one or more of said participant records,
coupling the graphical elements based on inputs via said graphical user interface, the coupling defining the process structure of s of said logic templates in relation to said participant records, and
representing a campaign by said process structure and said participant records for processing according to said process structure,
wherein the participant records comprise participant attributes including global participant attributes and local participant attributes, and the processing of a plurality of participant recordss:
processing the participant attributes, by said executable program fragments of said configured logic templates according to said process structure, said global participant attributes being defined across a plurality of campaigns, the plurality of campaigns being defined by different respective process structures, and said local participant attributes being defined for a subset of said plurality of campaigns.



43. (Canceled)

44. (Examiner Amendment)	A campaign management system comprising:
one or more processors;
a graphical user interface coupled to the one or more processors; and 
a computer-data processor memory coupled to the one or more processors, the computer-data processor memory storing thereon computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising:
processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates configured based on a plurality of logic templates, and
causing the graphical user interface to display graphical elements, each graphical element being associated with a logic template,
wherein said logic templates comprise user editable parameters and the operations comprise:
receiving edits for the user editable parameters via the graphical user interface,
executing an executable program fragment based on said edited user editable parameters and one or more of said participant records,
coupling the graphical elements based on inputs via said graphical user interface by a user, the coupling defining the process structure ofs of said logic templates in relation to said participant records, and
representing a campaign by said process structure and said participant records for processing according to said process structure,
wherein the participant records comprise participant attributes including global participant attributes and local participant attributes, and the processing of a plurality of participant recordss:
processing the participant attributes, by said executable program fragments of said configured logic templates according to said process structure, said global participant attributes being defined across a plurality of campaigns, the plurality of campaigns being defined by different respective process structures, and said local participant attributes being defined for a subset of said plurality of campaigns.



45-47. (Previously Canceled).



Reasons For Allowance
2.	The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-8, 10, 13-14, 19, 21-22, 33, 36, 39-40, 42, and 44 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments submitted on 12/08/2021 goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates configured based on a plurality of logic templates, and
causing the graphical user interface to display graphical elements, each graphical element being associated with a logic template,
wherein said logic templates comprise user editable parameters and the operations further comprise:
receiving edits for the user editable parameters via the graphical user interface,
coupling the graphical elements based on inputs via said graphical user interface by a user, the coupling defining the process structure of s of said logic templates in relation to said participant records, and 
representing a campaign by said process structure and said participant records for processing according to said process structure,
wherein the participant records comprise participant attributes including global participant attributes and local participant attributes, and the processing of a plurality of participant recordss:
processing the participant attributes, by said executable program fragments of said configured logic templates according to said process structure, said global participant attributes being defined across a plurality of campaigns, the plurality of campaigns being defined by different respective process structures, and said local participant attributes being defined for a subset of said plurality of campaigns” Claims 42, and 44 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 42, and 44.
3.	Claims 1-8, 10, 13-14, 19, 21-22, 33, 36, 39-40, 42, and 44 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621